DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-15, drawn to a method of determining a high oil consumption in a gas turbine engine, classified in F02D.
II. Claim 16-20, drawn to a system for determining a high oil consumption in a gas turbine engine, classified in F02C.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of determining a high oil consumption in a gas turbine engine as claimed in invention I does not require the apparatus processor, and can be practiced manually without using a processor. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
b. A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
c. A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election by Phone 
During a telephone conversation with Tiffany Adigwe on 07/05/2022 a provisional election was made with traverse to prosecute the invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, more specifically, to the judicial exception of a mental process without significantly more. 

The claim 1 recites the process including “determining one or more engine and aircraft conditions, wherein the one or more engine and aircraft conditions comprises at least one of an oil quantity, an oil temperature, an oil pressure, an engine speed, an aircraft altitude, and an aircraft attitude”, “determining a trend in oil conditions based on at least the one or more engine and aircraft conditions, wherein the trend in oil conditions provides at least one of a rate of consumption of oil or a time duration of remaining oil” and “determining the high oil consumption based on a comparison of the trend in oil conditions with a threshold or a comparison model”; which can all be performed solely by mental processes.
This judicial exception is not integrated into a practical application because the claim is directed to basic observation and analysis steps that merely take in data and do mental math processes to assign statistical values by (e.g.,) a pilot/pilots to determine a high oil consumption condition. The mental processes do not result in any physical manifestation/change, and the claims do not recite any additional elements to amount to significantly more than the mental processes. 

The dependent claims 2-15 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 1) the claims 2-10 merely recite what types of data are provided to the abstract method; 2) the claims 11-13 recite the process further including providing an alert to a flight crew and an oil starvation warning, which alert can be performed verbally/manually after the mental process of data gathering, thus not amounting to significantly more than the abstract idea; and 3) the claims 14-15 recite the process further including determining an engine setting and the engine setting comprises a power setting of the gas turbine engine, which is adding additional steps to the mental process of data gathering without significantly more.

Therefore, the claims fail to amount to significantly more than the abstract idea and fail to meet the requirements of § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4 and its dependents, the recitation “a variation in the oil level” is unclear because “the oil level” lacks of antecedent basis. Furthermore, it is not clear, in light of the specification which oil level applicant is referring to, and claiming. 

Regarding claim 5, 
In l. 29, the recitation “a change in oil level inside an oil tank” is unclear whether “oil level” is the same oil level claimed in cl. 4, and if not, which one it is. 
In ll. 27-29, the recitation “the one or more dynamic parameters comprise at least one of … an aircraft attitude” is unclear whether “an aircraft attitude” is the same aircraft attitude claimed in cl. 1, l. 8. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornet (20090164056).

Regarding claim 1, Cornet teaches the invention as claimed: a method for determining a high oil consumption in a gas turbine engine of an aircraft (abstract), the method comprising: determining one or more engine and aircraft conditions (Estimation of Interference effects, Fig. 2), wherein the one engine and aircraft conditions comprises at least one of an oil quantity, an oil temperature, an oil pressure, an engine speed, an aircraft altitude, and an aircraft attitude (thermal expansion and attitude, Fig. 2 and p. 2 [0033]); determining a trend in oil conditions (Consumption, Fig. 2) based on at least the one or more engine and aircraft conditions (Estimation of Interference effects, Fig. 2), wherein the trend in oil conditions provides a rate of consumption of oil (Average consumption and Current consumption, Fig. 2); and determining the high oil consumption (abstract) based on a comparison of the trend in oil conditions (Comparisons and anomaly detection, Fig. 2) with a threshold or a comparison model (Cons. > threshold, Fig. 2 and p. 2, [0021]).

Regarding claim 2, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches determining the trend in oil conditions(Consumption, Fig. 2) further comprises determining a time differential of an average oil level ([Wingdings 3 font/0x72]t in Average consumption formula, Fig. 2).

	Regarding claim 3, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches determining the trend in oil conditions (Consumption, Fig. 2) further comprises using the one or more engine and aircraft conditions (Estimation of Interference effects, Fig. 2) in a trend model (<Middle-term> processor, Fig. 2 and p. 1, [0021]).

	Regarding claim 4, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches determining a variation in the oil level (available quantity=Tquant-gulping, Fig. 2 and p. 3, [0044]) based on one or more dynamic parameters (gulping , Fig. 2).

	Regarding claim 5, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches the one or more dynamic parameters (gulping , Fig. 2) comprise an oil gulp (gulping , Fig. 2).

	Regarding claim 7, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches the comparison model (Comparisons and anomaly detection, Fig. 2) comprises an oil consumption behavior model (Data for engine 2, Fig. 2 and comparing different engines of the airplane, p. 1, [0016]).

	Regarding claim 8, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches retrieving a flight information of the aircraft (average consumption previous flights, Fig. 2), wherein the flight information comprises a flight plan (Data for next flight and Data for current flight, Fig. 2).

	Regarding claim 9, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches the high oil consumption (determined via comparisons and anomaly detection, Fig. 2) is determined further based on the flight information of the aircraft (average consumption previous flights, Fig. 2).

	Regarding claim 10, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches retrieving an engine historic information (via 4 Fig. 2 and p. 2, [0023]), wherein the high oil consumption is determined further based on the engine historic information (Corrected threshold (age), Fig. 2).

	Regarding claim 11, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches providing an alert to a flight crew and/or a ground crew (Abnormal consumption alarm, Fig. 2) based on the high oil consumption (after Cons. > threshold, Fig. 2).

	Regarding claim 12, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches determining an oil starvation condition of the gas turbine engine (Insuff ... auton, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy) based on the high oil consumption (via anomaly detection and autonomy calculation, Fig. 2).

	Regarding claim 13, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches providing an oil starvation warning to the flight crew and/or the ground crew (insufficient autonomy alarm, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy) based on the oil starvation condition (after 5 receiving insuff … auton, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (20090164056) in view of Wickman (20130325212).

	Regarding claim 6, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches the threshold (Cons. > threshold, Fig. 2 and p. 2, [0021]).
	Cornet does not teach the threshold comprises at least one of an oil consumption limit and a remaining time to a predetermined level of oil. 
	However, Wickman teaches a method of operating an aerial vehicle (claim 10) including oil sensors connected to a lubrication system and a computer to the oil sensor (abstract), wherein the computer determine a maximum oil system duration (120 Fig. 2), which is an estimate amount of time until the current oil quantity drops below an oil consumption limit (threshold, p. 2, [0013] right column).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Wickman with Cornet to use such oil consumption limit (Wickman, threshold, p. 2, [0013] right column) as a threshold to compare with the trend in oil conditions (Cornet, Average consumption and Current consumption, Fig. 2) to prevent possibly resulting in catastrophic failure when the engine is starved for oil (p. 1, [0001]). 

	Regarding claim 14, Cornet teaches the invention as claimed and as discussed above. Cornet further teaches the oil starvation condition (Insuff ... auton, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy).
	Cornet does not teach determining an engine setting of the gas turbine engine to mitigate the oil starvation condition.
	However, Wickman teaches a method of operating an aerial vehicle (claim 10) including oil sensors connected to a lubrication system and a computer to the oil sensor (abstract), wherein the computer can determine an engine setting of the gas turbine engine (revise the mission plan and abort mission plan, 130 and 132, Fig. 2 and p. 2, [0016] and [0017]) to mitigate an oil starvation condition (124 Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Wickman with Cornet to add such step (Wickman, revise the mission plan and abort mission plan, 130 and 132 Fig. 2) to mitigate the oil starvation condition (Cornet, Insuff ... auton, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy) to prevent possibly resulting in catastrophic failure when the engine is starved for oil (Wickman, p. 1, [0001]). 

	Regarding claim 15, Cornet in view of Wickman discussed so far teaches the invention as claimed and as discussed above. Cornet in view of Wickman discussed so far does not teach the engine setting comprises a power setting of the gas turbine engine.
However, Wickman further teaches the engine setting (revise the mission plan and abort mission plan, 130 and 132, Fig. 2 and p. 2, [0016] and [0017]) comprises a power setting of the gas turbine engine (abort mission plan, 132 Fig. 2 and p. 2, [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Wickman with Cornet in view of Wickman to add such step (Wickman, abort mission plan, 132 Fig. 2) of a power setting of the gas turbine engine (Wickman, not even begin the mission plan, p. 2, [0017]) to prevent possibly resulting in catastrophic failure when the engine is starved for oil (p. 1, [0001]). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINGCHEN LIU/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741